Citation Nr: 0405673	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-15 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for emergency service 
for a non-service connected condition at a non-VA facility 
from January 7, 2003 to January 14, 2003.

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The Board accepts as proof of service a computer record 
indicating that the veteran had active duty from November 
1960 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs Medical Center (VAMC) in Muskogee, Oklahoma.  In 
March 2003, the VAMC granted the veteran's claim for 
financial assistance for January 7, 2003 and January 8, 2003 
for treatment at a non-VA facility.  The veteran requested 
reconsideration in April 2003 for VA to consider payment for 
the entire hospital stay, from January 7, 2003 to January 14, 
2003.  Upon reconsideration, the VAMC denied payment for the 
entire stay, finding that the veteran did not meet one of the 
criteria for financial assistance; he did not receive VA 
medical care within 24 months preceding the date of emergency 
service.

FINDINGS OF FACT

1. The veteran is not service connected for any disability.

2.  The veteran received emergency treatment for a non-
service connected condition at a non-VA facility from January 
7, 2003 to January 14, 2003.

3. The veteran had not received treatment at a VA facility 
during the 24 months prior to January 2003.

CONCLUSION OF LAW

The criteria for payment or reimbursement for emergency 
service for a non-service connected condition at a non-VA 
facility from January 7, 2003 to January 14, 2003, have not 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1002 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as o f that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim, and 
second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In a January 2003 letter, the VA Medical Center in 
Muskogee notified the veteran that an original, itemized bill 
was required, including an HCFA 1500 form for outpatient care 
and a UB82/UB92 form for inpatient care, as well as copies of 
medical records, and a statement signed by the patient and/or 
claimant, as indicated in the letter.  The letter provided 
the veteran with the text of 38 C.F.R. § 17.1002, pertaining 
to substantive conditions for payment and reimbursement, and 
38 C.F.R. § 17.1003, pertaining to emergency transportation.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's private treatment 
records, and an itemized bill for the emergency treatment at 
the non-VA facility.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

From January 7, 2003 to January 14, 2003, the veteran 
received non-VA emergency hospital care for a renal tumor.

In January 2003 VA received a bill for treatment at St. 
Francis Hospital for January 9, 2003.  VA responded with a 
letter to the veteran, informing him of the requirements 
under 38 C.F.R. § 17.1002 for payment of emergency care 
services at a non-VA facility.  Subsequently, VA received 
various bills for treatment from January 7, 2003 to January 
14, 2003.

In a history and physical report from Saint Francis Hospital 
from January 7, 2003, the veteran was diagnosed with gross 
hematuria and urinary clot retention.

In an April 2003 statement, the veteran asserted that VA 
should pay for the entire hospital stay, from January 7 to 
January 14.  He stated that during the stay he was undergoing 
extensive testing and was in extreme pain.  Due to the 
distress of the situation and being incapacitated while under 
pain medications, he was unable to make coherent decisions 
and judgment calls to meet the VA requirements.  He stated 
that immediately after discharge, he went to the VA facility 
in Tulsa on January 15.

In a letter dated in April 2003, a private physician stated 
that the veteran was under his care, and that the veteran was 
admitted on an emergency basis at Saint Francis Hospital with 
massive bleeding from a renal tumor that required immediate 
evaluation and treatment.  He subsequently underwent a 
nephrectomy for bleeding.

In a May 2003 statement, the veteran asserted that he signed 
up for VA benefits in April 2001, and was not told that he 
must see a VA provider before seeking emergency care.  He 
also stated that he was not given any instructions on the 
benefits that he was entitled to or the 24-month time period.  
He stated that although he was informed that a letter was 
mailed to him informing him of new patient orientation, he 
did not receive the letter.  He stated that he went to the 
emergency room on January 7, 2003 for pain and inability to 
urinate, and that the test results were kidney cancer.  He 
stated that he was not in a stable condition to be moved to a 
VA hospital, and that he was sedated and not able to see that 
the hospital had properly notified VA of his health 
situation.  He stated that he gave the hospital his VA card 
and assumed that they had notified VA and secured an 
authorization for his treatment.  He noted that the VA 
website stated that he needed to see a VA provider within 24 
months of non-VA emergency care, not within the 24 preceding 
months of non-VA emergency care, and that he did see a VA 
provider after his release from the private facility.

In a June 2003 statement, the veteran asserted that he had 
been seen by VA within 24 months of enrolling for VA 
benefits, first when he initially signed up for benefits at 
the VA facility and second when he was released from the 
hospital in January 2003.

III.  Criteria

The Millennium Health Care and Benefits Act, Pub. L. 106-117, 
which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment. 38 U.S.C.A. § 1725 (West 2002); Pub. L. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing 
that the November 30, 1999, Act shall take effect 180 days 
after the date of enactment).  The term "emergency treatment" 
is defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be feasible, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility. 38 U.S.C.A. § 1725(f)(I).

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met: (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possess an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); (e) at the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) the veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) the 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) if the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and (i) the 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). 38 C.F.R. § 17.1002 (2003).



IV.  Analysis

The Board finds that the veteran's claim for payment or 
reimbursement for non-VA emergency services is without legal 
merit.

There is no indication that the private medical care in 
question was authorized in advance and it is not contended 
otherwise.  The record reflects that service connection has 
not been established for any disability.  Therefore, payment 
or reimbursement for the unauthorized private medical care 
rendered from January 7, 2003 to January 14, 2003, under 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120, is not warranted.

Because the veteran's condition was not service-connected, 
and the veteran was not service-connected for any condition, 
the only provisions of law under which he might receive 
reimbursement for non-VA emergency treatment are those set 
forth in 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. § 
17.1002 (2003).  By the veteran's own account, he did not 
receive VA treatment for the 24 months prior to the non-VA 
January 2003 emergency treatment for which he seeks VA 
payment or reimbursement, and thus he does not meet one the 
of the necessary criteria.  The Board acknowledges that the 
veteran has asserted that he was unaware of the requirement 
of being seen at a VA facility at some point within the 24 
months preceding non-VA emergency treatment.  Such an 
assertion, even if true, does not exempt the veteran from the 
requirements of the law.  Morris v. Derwinski, 1 Vet. App. 
260 (1991).  Regarding the veteran's assertion that he did 
not receive the letter regarding new patient orientation, 
there is a presumption that VA has discharged its official 
duty by mailing such notice to the veteran, absent clear 
evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  Evidence of nonreceipt, standing alone, is not 
the type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity.  Id.  
Regardless, even if there had been a failure to inform, such 
failure does not create an independent right to benefits.  
See Rodriguez v. West, 189 F.3d 1351 (1999).

Without a showing of VA treatment within the 24 months prior 
to the January 2003 non-VA emergency treatment, the Board is 
without legal authority to grant reimbursement or payment for 
the January 2003 non-VA emergency treatment.  As the law, and 
not the evidence, is dispositive, the claim for payment or 
reimbursement for non-VA emergency services is denied due to 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

To the extent that there were letters that informed the 
veteran that an episode of care from January 7, 2003 to 
January 8, 2003 would be approved, such letters were not in 
accord with the law, were clearly erroneous, and did not 
create a right to receive payment for the period from January 
7, 2003 to January 8, 2003.

ORDER

Entitlement to payment or reimbursement for emergency service 
for a non-service connected disability at a non-VA facility 
from January 7, 2003 to January 14, 2003, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



